Citation Nr: 0317281	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee.  

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
right thigh fragment wound.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel



REMAND

On January 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record also shows that the 
veteran is receiving Social Security 
Disability benefits.  Request any 
records associated with such grant of 
benefits from the Social Security 
Administration, to specifically include 
any records surrounding the evaluation 
by Dr. Wesley Canfield in June 1999.
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any currently diagnosed low 
back disability and to determine the 
extent and severity of the service-
connected degenerative joint disease of 
the right knee.  
Specifically, the examiner should provide 
an opinion as to whether it is as least 
as likely as not that any currently 
diagnosed back disability is the result 
of, or related to, the service-connected 
fragment wounds to the right leg.  If the 
examiner does not believe that such 
disability is related to the veteran's 
service-connected right leg disability, 
such supporting rationale should be 
stated.  
Likewise, the examiner should also 
provide an opinion as to the extent and 
severity of the veteran's service-
connected degenerative joint disease of 
the right knee.  Particularly, the 
examiner should conduct all indicated 
special tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  In rendering this opinion, 
the examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in the knee.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
rendering such an opinion, the examiner 
should further discuss whether such 
factors (i.e. pain, weakness) render the 
veteran's knee completely motionless.  If 
the examiner finds that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.
Furthermore, to the extent possible, when 
rendering the above opinion, the examiner 
should differentiate between the symptoms 
and manifestations of the shell fragment 
wound to the right thigh and the 
degenerative joint disease of the right 
knee in order to determine the extent and 
severity of the degenerative joint 
disease for rating purposes.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.
3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


